PER CURIAM
Defendant appeals his conviction for second degree sodomy and two charges of second degree sexual abuse, assigning as error the denial of his right to allocution at sentencing. The state concedes that the court erred in denying defendant this right. DeAngelo v. Scheidler, 306 Or 91, 757 P2d 1355 (1988). In order that defendant may exercise his right to be heard before sentencing, we remand for resentencing.
We reject defendant’s other assignments of error without discussion.
Conviction affirmed; remanded for resentencing.